El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El recurso de autos nos permite determinar si los tribu-nales tienen facultad para requerir la participación del De-partamento de la Familia en procedimientos de adopción que surgen luego de que dicha agencia interviene con el *796menor adoptando por alegado maltrato por parte de su ma-dre biológica. Por entender que, a manera de excepción, en estos casos la presencia del Departamento de la Familia es necesaria para la privación de la patria potestad a los padres biológicos del menor dentro del procedimiento de adopción, contestamos en la afirmativa.
I
A principios de 2001 el Departamento de la Familia pre-sentó ante el Tribunal de Primera Instancia una solicitud de remoción de custodia de emergencia bajo el Art. 35 de la Ley para el Amparo a Menores en el Siglo XXL1) contra la Sra. María del Carmen Soler de la Rosa (señora Soler de la Rosa). En ésta el Departamento de la Familia solicitó que se le concediera la custodia provisional de la menor A.M.V.S., hija de la señora Soler de la Rosa.
En la vista señalada para dirimir la necesidad de la remoción de custodia de emergencia, celebrada el mismo día en que se presentó dicha solicitud, la señora Soler de la Rosa optó por entregar voluntariamente la custodia de la menor al matrimonio compuesto por Kenneth Vargas Crespo y María Luisa Crespo González (familia Vargas Crespo), quienes tienen licencia de hogar sustituto. En vista de ello, el foro de instancia declaró sin lugar la refe-rida petición, asignó la custodia provisional de la menor de tres años y once meses a la familia Vargas Crespo y le asignó al Departamento de la Familia la responsabilidad de supervisar las relaciones materno-filiales. En su resolu-ción, el tribunal de instancia mencionó que estaba pen-*797diente una solicitud bajo la Ley de Adopción(2) por parte de la familia Vargas Crespo para adoptar a la menor.
La referida solicitud de adopción, pendiente ante el Tribunal de Primera Instancia desde noviembre de 2000, ha-bía sido presentada por los padres biológicos de la menor, el Sr. Angel M. Vega González y la señora Soler de la Rosa. En esta petición, los padres biológicos de la menor mani-festaron su disposición de transferir la custodia y patria potestad sobre la menor a la familia Vargas Crespo con el propósito de que éstos pudiesen adoptarla.(3) Posterior-mente, conforme a la Ley de Adopción, el matrimonio Vargas Crespo presentó una petición enmendada para solici-tar que se declarara con lugar la adopción de la menor A.M.V.S., cuya custodia ostentaban desde que les fue con-cedida provisionalmente por el tribunal. Como consenti-miento escrito de los padres biológicos, se anejó la petición original de adopción presentada por éstos.
No obstante lo anterior, la señora Soler de la Rosa pre-sentó un escrito sobre oposición a adopción, en el que alegó que se encontraba capacitada para cumplir con sus respon-sabilidades como madre y para ejercer adecuadamente la patria potestad que ostenta sobre la menor. En este escrito, además, retiró el consentimiento originalmente prestado para la adopción. Por su parte, la familia Vargas Crespo presentó una segunda petición de adopción enmendada en la que solicitó que la señora Soler de la Rosa fuese privada de la patria potestad sobre la menor. En particular, alega-ron que la madre biológica había puesto en riesgo la salud física, mental y emocional de la menor, y que fue negli-gente en la supervisión de su educación y desarrollo, y en proveerle una alimentación adecuada, albergue, vestido y cuidados de salud. La señora Soler de la Rosa, en cambio, se opuso a esta solicitud y negó que existiera ninguna de *798las circunstancias establecidas en los Arts. 166A, 166B y 166C del Código Civil, 31 L.P.R.A. see. 634a, 634b y 634c, referentes a las causas por las cuales se puede privar a un padre o a una madre de la patria potestad sobre sus hijos menores de edad.
Luego de lo anterior y de otros trámites procesales, el tribunal dio inicio a la vista de privación de patria potestad. Previo a la conclusión de dicho procedimiento, tanto la familia Vargas Crespo como el Departamento de la Familia recibieron una comunicación donde se señaló que, estando la trabajadora social presente, la señora Soler de la Rosa le causó daños emocionales a la referida menor al incurrir en conducta indebida en su presencia. Por consi-guiente, el Departamento de la Familia presentó ante el tribunal una moción sustentada por un Informe en la que solicitó que se suspendieran las relaciones materno-filiales por ser perjudiciales para la menor. La familia Vargas Crespo hizo lo propio.
Ante tales solicitudes, el tribunal suspendió las relacio-nes materno-filiales y ordenó que la menor fuese evaluada por un psicólogo perito del tribunal. Posteriormente, con-forme a la recomendación del psicólogo, el tribunal man-tuvo la suspensión de las relaciones materno-filiales. No obstante lo anterior, durante la continuación de la vista en su fondo, una nueva jueza asignada al caso reinstaló las relaciones materno-filiales.(4) Asimismo, dispuso que la in-teracción entre la señora Soler de la Rosa y su hija menor sería supervisada por la Oficina de Relaciones de Familia, adscrita al Departamento de Justicia.
En vista de que el tribunal asignó la supervisión de las relaciones materno-filiales a otra agencia, el Departa-mento de la Familia solicitó que se le relevara de compa-recer a las vistas. La familia Vargas Crespo se opuso a esta solicitud y explicó que el Departamento de la Familia ha-*799bía tenido un papel protagónico en el caso de autos desde el inicio del pleito mediante la supervisión de las relaciones materno-filiales y la remoción de la menor de su hogar biológico. De igual forma, sostuvo que es el Departamento de la Familia, como representante del Estado en su función de parens patriae, el responsable de proteger a la menor adoptanda en el caso de autos dada la solicitud de priva-ción de patria potestad por la causal de maltrato.
El tribunal declaró con lugar la solicitud del Departa-mento de la Familia. Concluyó que el caso era entre partes privadas, donde la única comparecencia de dicha agencia era para recomendar o no la adopción de la menor; que por dicha agencia no ser “parte” en el proceso, no tenía que comparecer a las vistas o presentar prueba. Determinó además que, conforme al Art. 31 de la Ley para el Amparo a Menores, 8 L.P.R.A. sec. 442q, en la vista por celebrarse sobre la procedencia de la privación de patria potestad es-taba prohibido el uso de la información sobre la madre bio-lógica que surgiera del expediente del Departamento de la Familia. Asimismo, a la luz de su interpretación del refe-rido artículo, el foro de instancia dispuso que dentro del procedimiento de adopción también estaba vedada la utili-zación del conocimiento personal dé los funcionarios del Departamento de la Familia, adquirido a raíz de la inter-vención con la menor. Por último, aclaró que la controver-sia restante era determinar si había o no razón para privar de la patria potestad sobre la menor a la señora Soler de la Rosa conforme a las disposiciones pertinentes del Código Civil de Puerto Rico, y no a la luz de la Ley para el Amparo a Menores.
Oportunamente, la familia Vargas Crespo acudió ante el Tribunal de Apelaciones. Allí sostuvo que incidió el tribunal sentenciador al excluir al Departamento de la Familia del procedimiento y al no permitir la utilización de la in-formación que surgía tanto de los expedientes de la agen-cia como del conocimiento personal de sus funcionarios. El foro intermedio confirmó el dictamen de instancia.
*800Inconformes con dicha determinación, la familia Vargas Crespo acudió ante nos mediante una moción en auxilio de jurisdicción y solicitud de certiorari. Luego de evaluar su solicitud, ordenamos la paralización de los procedimientos ante el Tribunal de Primera Instancia y le concedimos un término al Procurador General y al Departamento de la Familia para que expusieran su posición sobre la contro-versia aquí planteada. Con el beneficio de sus comparecen-cias, resolvemos.
Debemos determinar, primero, si de acuerdo con el or-denamiento jurídico en protección del menor procede que se le requiera al Departamento de la Familia que participe en el procedimiento de adopción cuando éste surge luego de que dicha agencia ha intercedido para proteger al menor de un alegado maltrato. Segundo, si la información recopi-lada durante la investigación del Departamento de la Fa-milia por maltrato al menor adoptando puede utilizarse en un procedimiento de adopción posterior para propósitos de la privación de patria potestad.
hH l-H
A. Los hechos que dan lugar a la controversia ante nuestra consideración surgieron a la luz de las disposicio-nes de Ley para el Amparo a Menores en el Siglo XXI (Ley para el Amparo a Menores), Ley Núm. 342 de 16 de diciem-bre de 1999 (8 L.P.R.A. see. 441 et seq.). No obstante, debe-mos señalar que tan reciente como el pasado 30 de noviem-bre entró en vigor la nueva Ley para el Bienestar y la Protección Integral de la Niñez, Ley Núm. 177 de 1 de agosto de 2003, (Parte 1) Leyes de Puerto Rico, pág. 734, la cual deroga la Ley para el Amparo a Menores. Ninguna de estas leyes, empero, dispone cómo resolver las controver-sias ante nuestra consideración. La necesidad de que el Departamento de la Familia participe en procedimientos de adopciones que surgen luego de que el menor adoptando es intervenido por dicha agencia por maltrato, así como la posibilidad de que la información obtenida en una investi-*801gación de maltrato a menores sea utilizada en el procedi-miento posterior de privación de patria potestad como parte de la adjudicación de una petición de adopción, no se trataron en la Ley para el Amparo a Menores ni en la nueva Ley para el Bienestar y la Protección Integral de la Niñez. Tampoco se provee solución al respecto en la Ley de Adopción.
En vista de lo anterior, al adjudicar las controversias aquí planteadas, examinaremos las referidas leyes en conjunto con todo el ordenamiento jurídico dirigido a la protección de los mejores intereses del menor. Veamos.
Las personas menores de edad tienen el derecho a disfrutar del cuidado y de la protección del Estado cuando sus padres o familiares no cumplen con dicha responsabilidad. La Carta de Derechos de los Niños, Ley Núm. 388 de 31 de diciembre de 1998 (1 L.P.R.A. see. 412), establece de forma clara y expresa que todo niño tendrá derecho a ser protegido por el Estado de cualquier forma de maltrato o negligencia que provenga de sus padres o de personas que lo tengan bajo su cuidado.
Cónsono con ello, y para propiciar el desarrollo del menor en un ambiente seguro y saludable en el cual se promueva su desarrollo social, emocional, físico e intelectual, la Asamblea Legislativa aprobó en 1999 la Ley para el Amparo a Menores. Depto. de la Familia v. Ramos, 158 D.P.R. 888 (2003). Según se desprende del texto de dicha ley, es el Departamento de la Familia la agencia responsable de implantar la política pública que enunciaba esta medida legislativa. Esta establecía la responsabilidad y la obligación del Departamento de la Familia de intervenir en casos de maltrato de menores y realizar los esfuerzos necesarios para fortalecer y mejorar la prevención, identificación, investigación y tratamiento de las situaciones de maltrato. Así pues, se le facultó para iniciar ante los tribunales los procedimientos que fuesen necesarios para proteger el bienestar de los menores. Arts. 10, 14, 22 y 28 de la Ley para el Amparo a Menores, 8 L.RR.A. sees. *802441g, 442, 442h y 442n. Actualmente, dicha obligación mantiene toda su vigencia según los Arts. 4, 14, 31, 32, 52 y 53 de la nueva Ley para el Bienestar y la Protección Integral de la Niñez, Leyes de Puerto Rico, supra, págs. 747, 762, 772 y 785-786, respectivamente.
La referida Ley para el Amparo a Menores proveía para que en casos en los cuales el menor no viva en un ambiente que garantice su bienestar y seguridad, el padre, madre o custodio sea privado de la custodia y la patria potestad que ostente sobre dicho menor. Depto. de la Familia v. Ramos, supra. Con el propósito de obtener un remedio expedito en situaciones que ameriten una intervención inmediata del Estado para asegurar la protección del menor, esta ley dis-ponía un procedimiento de emergencia mediante el cual un Técnico de Servicios de la Familia o Trabajador Social del Departamento comparecía ante un tribunal y declaraba, bajo juramento, que la seguridad y el bienestar del menor estaba en peligro inminente. De esta forma, solicitaba al foro judicial que tomara las medidas pertinentes para ase-gurar el bienestar de ese menor y le concediera la custodia provisional al Departamento de la Familia. Art. 35 de la Ley para el Amparo a Menores, 8 L.RR.A. see. 443. El Art. 37 de la Ley para el Bienestar y la Protección Integral de la Niñez, Leyes de Puerto Rico, supra, págs. 734 y 773, contiene igual disposición.
La determinación de un juez en un procedimiento de remoción de custodia de emergencia es provisional; no tiene carácter de finalidad. Esto es así debido a que el procedimiento expedito de privación de custodia, para casos de emergencia, se puede llevar a cabo ex parte a fin de poder garantizar el mejor interés de los menores. Posteriormente, la ley dispone un procedimiento en el que se le garantiza el debido proceso de ley a las partes que podrían ser privados permanentemente de la custodia o la patria potestad, o ambas, que ostentan sobre sus hijos menores de edad removidos expeditamente de su custodia. Art. 38 de la Ley para el Amparo a los Menores, 8 L.P.R.A. sec. 443c; Arts. 39, *80341 y 42 de la Ley para el Bienestar y la Protección Integral de la Niñez, Leyes de Puerto Rico, supra, págs. 774-776.
Cabe destacar que la denegatoria de la solicitud de re-moción de custodia de emergencia no significa que el niño no es víctima de maltrato, sino que la situación presentada ante el tribunal no constituye una emergencia que amerite que se prive a unos padres de la custodia de su hijo menor sin que se les provea un debido proceso de ley. Conforme a ello, hemos resuelto que
...la denegatoria de una [petición] de custodia de emergencia no libera al Estado de su obligación de proteger a los menores ...ni limita la facultad del Departamento de la Familia o de los Procuradores Especiales de Menores de proseguir con el asunto de la manera que mejor beneficie al menor. (Énfasis suplido.) Depto. de la Familia v. Ramos, supra, pág. 13.
B. La patria potestad es el conjunto de derechos que tienen los padres con relación a la persona y a los bienes de los hijos no emancipados. Torres, Ex parte, 118 D.P.R. 469 (1987). Esta constituye una obligación que se le impone a los padres de educar, alimentar, cuidar de la salud física y mental, y proteger a los menores sobre los que ostentan la patria potestad. Arts. 153 y 166 del Código Civil, 31 L.P.R.A. sees. 601 y 634. Dicha obligación debe ser ejercida responsablemente en atención siempre al mejor bienestar del menor. Si los padres no cumplen con su obligación de ejercer la patria potestad conforme al mejor bienestar del menor, los tribunales podrán intervenir para restringir, suspender o hasta privarlos de ella. Art. 166 del Código Civil, supra.
La privación de la patria potestad, como consecuencia de no ejercerla responsablemente, es un asunto pú: blico de tanta importancia que la Asamblea Legislativa otorgó la facultad al Departamento de la Familia de solicitar la privación de la patria potestad cuando esto fuese necesario para el mejor bienestar del menor. Art. 45 de la Ley para el Amparo a Menores, 8 L.RR.A. sec. 443j; Art. 52 de la Ley para el Bienestar y la Protección Integral de la *804Niñez, supra. La Ley para el Amparo a Menores proveía para que el Departamento de la Familia solicitara la pri-vación, restricción o suspensión de la patria potestad del padre o de la madre de los menores que se encuentren bajo la custodia de jure o de facto de dicha agencia.(5) El Depar-tamento de la Familia podía ejercer esta facultad, ya sea: (i) dentro de cualquier procedimiento instado para prote-ger a un menor víctima de maltrato o (ii) cuando estuviesen presentes las circunstancias descritas en el Art. 166B del Código Civil de Puerto Rico, supra. Art. 45 de la Ley para el Amparo a Menores, supra. La nueva Ley para el Bien-estar y la Protección Integral de la Niñez, además de rei-terar lo anterior, es aún más firme en este aspecto y dis-pone que la solicitud de privación de patria potestad puede hacerse mediante una moción y sin necesidad de presentar una demanda. Art. 52 de la Ley para el Bienestar y la Protección Integral de la Niñez, supra.
C. Una de las alternativas existentes para los menores que son removidos de sus hogares biológicos es la adopción. La alternativa de adopción de los menores de edad responde al interés del Estado de proteger a los menores que son objetos de maltrato, desamparo o abandono, y de brindarles a esos menores menos afortunados la oportunidad de vivir dignamente dentro de una familia. Zapata et al. v. Zapata et al., 156 D.P.R. 278 (2002).
En la Exposición de Motivos de la Ley de Adopción, 1995 (Parte 1) Leyes de Puerto Rico 60, el legislador *805calificó como inalienable el derecho de los menores de cre-cer dentro de un hogar feliz y saludable. También se des-tacó, una vez más, la responsabilidad que tiene el Estado de tomar todas las medidas que estén a su alcance para la protección y el bienestar de los menores que sean víctimas de maltrato. Con el bienestar de los menores como norte, la intención legislativa va dirigida a prestar particular aten-ción a los menores maltratados, abandonados y desampa-rados para que, mediante los mecanismos de adopción, és-tos puedan formar parte de hogares estables. De esta manera, se trata de proveer a los menores de edad la pro-tección a la que son acreedores y garantizarles las condi-ciones óptimas para su desarrollo físico, psicológico, mental y moral. Zapata et al. v. Zapata et al., supra; Exposición de Motivos de la Ley de Adopción, supra.
En cuanto al Departamento de Familia, la Ley de Adopción dispone que toda petición de adopción le sea notificada a dicha agencia para que ésta realice “el informe del estudio social pericial correspondiente”. 32 L.P.R.A. sec. 2699e. Dicho Informe incluirá las recomendaciones de dicha agencia en torno a la conveniencia de la adopción para que el tribunal pueda ejercer su poder de parens patriae con el propósito de lograr el bienestar y la conveniencia del menor. íd.
A la luz de esta normativa, pasemos a discutir la situa-ción que tenemos ante nos.
HH h-H HH
En primer lugar, examinemos si es necesaria la partici-pación del Departamento de la Familia en el procedimiento de privación de patria potestad que debe anteceder la adopción en el caso de autos.
Como mencionáramos, a la luz de su deber de parens patriae, el Estado tiene la responsabilidad de velar por aquellos menores que son víctimas de maltrato, abuso y negligencia, lo cual no concluye con la denegatoria de una *806solicitud de remoción de emergencia. Tiene, a su vez, el deber de proveer los servicios necesarios para fortalecer la familia de estos menores o, de esto no ser posible, proveer-les un ambiente saludable para su desarrollo. Estas obli-gaciones del Estado permean todo el ordenamiento jurídico en protección del menor. El caso de autos es un ejemplo de una situación en donde el Estado intervino y, en cumpli-miento con su deber de parens patriae, logró que la menor fuese removida del hogar de su madre biológica y se le otorgara a un matrimonio —debidamente licenciado como hogar sustituto— la custodia provisional de la menor.
Nótese que en el caso de marras la solicitud de remoción de custodia de emergencia, promovida a la luz de las dis-posiciones de la Ley para el Amparo a Menores, fue decla-rada sin lugar por el tribunal sólo luego de que la señora Soler de la Rosa voluntariamente entregara la custodia de A.M.V.S. Como resultado de esta intervención, el tribunal concedió provisionalmente la custodia a la familia Vargas Crespo y ordenó al Departamento de la Familia la super-visión de las relaciones materno-filiales. Por un espacio de dieciocho meses, esta agencia supervisó activamente dichas relaciones materno-filiales. Su participación, lejos de ser incidental, fue protagónica. Incluso fue responsable de que el tribunal suspendiera las relaciones materno-filiales posteriormente.
Desde antes de iniciarse todos los trámites judiciales, tanto el de adopción como el de remoción de custodia de emergencia, el Departamento de la Familia le ofreció ser-vicios a la madre biológica de la menor. Aunque la madre acudió a la familia Vargas Crespo en su carácter personal para pedirles que se encargaran de la menor, fue a través de la intervención de las trabajadoras sociales del Depar-tamento de la Familia que el matrimonio accedió al pedido. Desde el inicio, esta agencia estuvo a cargo de la supervi-sión de las relaciones materno-filiales. Además, fue la que emitió el Informe sobre la conveniencia de la paralización de dichas relaciones y solicitó del tribunal la suspensión de éstas; por último, fue el Departamento de la Familia el que *807certificó el hogar de la familia Vargas Crespo como hogar de crianza y les otorgó la licencia necesaria para así hacer posible que esta familia obtuviera la custodia provisional de la menor en lo que se lograba la adopción.
. Cuando el Tribunal de Primera Instancia denegó la so-licitud de remoción de custodia de emergencia lo hizo no porque hubiese determinado que el bienestar de la menor no estaba amenazado, sino porque la madre biológica vo-luntariamente entregó la custodia de la menor a la familia Vargas Crespo. En vista de ello, de haber existido un peli-gro inminente para la menor, cesó en ese momento. Puede entonces decirse que el tribunal, aunque denegó la petición de remoción de custodia de emergencia, en efecto removió a la menor de la custodia de su madre biológica y la adjudicó provisionalmente a la familia Vargas Crespo.(6) En esa misma instancia, cuando el tribunal le ordenó al Departa-mento de la Familia la supervisión de las relaciones ma-terno-filiales, ciertamente lo mantuvo participando en el proceso de adopción y privación de patria potestad.
Cabe reiterar, además, que la denegatoria de una petición de custodia de emergencia no libera al Estado, representado por el Departamento de Familia, de su obligación de proteger a los menores. Dicha denegatoria tampoco lo limita de proseguir con el asunto de la manera que mejor beneficie al menor. Depto. de la Familia v. Ramos, supra. Una vez el Departamento de la Familia promueve la remoción de un menor de la custodia de los padres biológicos, dicha entidad debe participar en el procedimiento hasta que la menor se encuentre en una situación estable. Por consiguiente, aunque la petición de remoción de custodia de emergencia solicitada por el Departamento de la Familia en el presente caso fue declarada sin lugar, por las razones que explicamos anteriormente, y ante las circuns-*808tandas particulares del presente caso, dicha agencia tiene la responsabilidad de proseguir velando por el mejor bien-estar de la menor y no puede desentenderse del caso hasta tanto se asegure que la menor ha encontrado un lugar donde desarrollar al máximo sus capacidades de manera saludable.
En el caso de autos, para dar cumplimiento a la respon-sabilidad legal del Departamento de la Familia tanto bajo la Ley para el Amparo a Menores como bajo la nueva Ley para el Bienestar y la Protección Integral de la Niñez, el tribunal de instancia debió evaluar la importancia de la participación de dicha agencia en el procedimiento de adopción iniciado por la familia Vargas Crespo para que éste expusiera su criterio, producto de más de dieciocho me-ses de observaciones, sobre la conveniencia de la privación de la patria potestad ostentada por la señora Soler de la Rosa sobre la menor adoptando. Con ese fin el tribunal de instancia debió requerirle al Departamento de la Familia su participación en el procedimiento de adopción hasta tanto se adjudicara la patria potestad. En consideración a la relevancia de la información en poder del Departamento de la Familia para la adjudicación de la patria potestad, el tribunal de instancia abusó de su discreción al no permitir la participación de la referida agencia en el procedimiento.(7) Sólo de esta forma el Departamento de la Familia puede cumplir con su obligación legal de proteger a la menor de cualquier forma de maltrato.
La posible participación del Departamento de la Familia en un procedimiento de adopción para los fines de la privación de la patria potestad de un menor con historial de maltrato surge, además, de la política pública de “pro-mover la adopción de menores dentro de familias estables en vez de permitir que permanezcan en la inestabilidad de *809hogares sustitutos” y en reconocimiento de que la salud y seguridad de los menores es un interés apremiante del Estado. Art. 3 de la Ley para el Amparo a Menores, 8 L.P.R.A. see. 441 n. Este es un deber que se desprende tanto de la anterior Ley para el Amparo a Menores como de la ahora vigente Ley para el Bienestar y la Protección Integral de la Niñez, en los casos particulares como el de autos. De igual forma, en conjunto con esa función del De-partamento de la Familia relacionada a la adjudicación sa-bia de la patria potestad en un procedimiento de adopción de un menor removido de su hogar por maltrato, dicha agencia también debe cumplir, según lo estime el tribunal, con las funciones que le impone la Ley de Adopción en es-tos procedimientos, como por ejemplo, realizar un informe pericial y recomendar la adopción.
Los procedimientos de privación de patria potestad y de adopción no pueden ser tratados como asuntos totalmente privados donde se excluya toda participación del Estado, independientemente de las circunstancias. Dicha participación cobra mayor importancia cuando nos encontramos ante casos en donde hubo maltrato y se busca la privación de la patria potestad para una subsiguiente adopción. De acuerdo con el ordenamiento jurídico vigente, el tribunal tiene facultad para determinar, a la luz de las circunstancias de cada caso, si es necesaria la participación del Estado en las investigaciones y los procesos de privación de patria potestad luego de una investigación por maltrato que culminó en el subsiguiente procedimiento de adopción.

Valga enfatizar que la norma que aquí disponemos res-ponde a las circunstancias particulares de este caso y no debe entenderse que modifica de ninguna forma el propó-sito de la Ley de Adopción de simplificar y agilizar los pro-cedimientos que dispone. No todo caso de adopción que surge luego de una intervención por maltrato a un menor requiere la participación del Departamento de la Familia conforme se dispone en el caso de autos, sino solamente 
*810
cuando el tribunal determine que es necesario para el mejor bienestar del menor y que ello no dilate irrazonablemente el procedimiento en detrimento del menor.

En síntesis, abusó de su discreción el tribunal inferior al excluir al Departamento de la Familia del pleito. Ello tuvo el efecto de impedir que éste cumpliese con su responsabi-lidad de prevenir, investigar y tratar las situaciones de maltrato según lo ordenaba el Art. 28 de la Ley para el Amparo a Menores, supra;(8) le restó importancia a las re-comendaciones de dicha agencia en cuanto a la convenien-cia de restablecer las relaciones materno-filiales, a pesar de ser ésta la entidad con la experiencia y los conocimien-tos para hacer dicha recomendación, y le dificultó la elabo-ración del Informe que sirve de guía a los tribunales para que éstos, en el procedimiento de adopción, puedan ejercer efectivamente su poder de parens patriae según estable-cido en el Art. 1 de la Ley de Adopción, 32 L.P.R.A. see. 2699. En fin, dicha decisión obstaculizó la participación del Departamento de la Familia como entidad que tiene la res-ponsabilidad de velar por que los menores crezcan en un ambiente propicio para su desarrollo intelectual, físico, emocional y psicológico. Sin lugar a dudas, los tribunales deben ser cuidadosos al determinar si van a prescindir de su participación en estos procedimientos.
Conforme a todo lo anterior, no podemos sino concluir que, de acuerdo con el ordenamiento jurídico en protección a los mejores intereses del menor, el tribunal de instancia debió requerirle al Departamento de la Familia, como re-presentante del Estado, que participara en el procedi-miento de adopción en vista de las circunstancias aquí presentes.
*811IV
Por otra parte, debemos determinar si el derogado Art. 29 de la Ley para el Amparo a Menores, 8 L.P.R.A. see. 442o —ahora Art. 26 de la Ley para el Bienestar y la Pro-tección Integral de la Niñez, Leyes de Puerto Rico, supra, pág. 769— tiene el efecto de impedir que la información sobre la madre biológica que surja del expediente producto de la intervención que al amparo de dicha legislación rea-lizó el Departamento de la Familia, sea utilizada en el pro-cedimiento de privación de patria potestad que se ventila como parte del trámite de la petición de adopción.
Los tribunales inferiores determinaron que, como la pri-vación de patria potestad y custodia no se realizaba de acuerdo con la Ley para el Amparo a Menores, la informa-ción contenida en dichos expedientes no podía utilizarse en el presente procedimiento por ésta estar cobijada bajo el palio de confidencialidad conferido por la susodicha disposición. Bajo el mismo razonamiento se excluyó, ade-más, el testimonio de aquellos funcionarios que tuviesen conocimiento personal de la controversia en virtud de su intervención como funcionarios del Departamento de la Familia. Erraron los tribunales a quo al así actuar. Veamos.
A. El Art. 29 de la Ley para el Amparo a Menores, supra, establecía que los expedientes que se preparan durante el proceso de investigación de situaciones de maltrato, en los que el Departamento de la Familia intervenía al amparo dél poder otorgado por dicha ley, eran confidenciales, excepto en los casos y las circunstancias en que específicamente autorizaba la propia ley. Conforme a ello, el Art. 31 de esta misma ley disponía que
[n]inguna persona, oficial, funcionario, empleado o agencia tendrá acceso a los expedientes a menos que sea para cumplir con los propósitos directamente relacionados con la adminis-tración de esta [ley] .... (Énfasis suplido.) 8 L.P.R.A. sec. 442q.
*812Este último artículo, además, identificaba a las perso-nas o entidades que sí tendrían acceso a esos expedientes, entre ellas, la agencia que tuviese la responsabilidad legal o autorización para cuidar, ofrecer tratamiento o supervi-sar al menor o al padre, madre u otra persona responsable por el bienestar del menor que sea el sujeto del informe, 8 L.P.R.A. sec. 442q(e), y el tribunal, si determinaba que el acceso a los expedientes era necesario para decidir una controversia ante su consideración. El caso de acceso del expediente por el tribunal estaba limitado a la inspección en cámara por el juez, a menos que éste decidiera que la publicación de la información era necesaria para resolver cierta controversia ante sí. 8 L.P.R.A. sec. 442q(g). Igual-mente, tenía acceso a dicho expediente por mandato ex-preso de la ley cualquier funcionario, incluido el fiscal, res-ponsable de la administración, supervisión o legislación relacionada con la prevención o tratamiento de los casos de protección cuando esté en el ejercicio de tales funciones. 8 L.P.R.A. sec. 442q(h).
Por su parte, la Ley para el Bienestar y la Protección Integral de la Niñez contiene iguales disposiciones referentes a la confidencialidad de los expedientes investigativos del Departamento de la Familia en sus Arts. 26 y 27 (Leyes de Puerto Rico, supra, pág. 769). De igual forma, esta legislación provee las mismas excepciones al mandato de confidencialidad que disponía la Ley para el Amparo a Menores. Art. 27(a), (b) y (f) de la Ley para el Bienestar y la Protección Integral de la Niñez, Leyes de Puerto Rico, supra, págs. 769-770.
A la luz de esta normativa, veamos si actúo correcta-mente el Tribunal de Primera Instancia al excluir del pro-cedimiento de privación de patria potestad y de adopción la información del expediente del Departamento de la Familia.
B. En el caso de epígrafe, el tribunal prohibió durante el juicio sobre privación de patria potestad la utilización de *813toda información producto de la supervisión del Departa-mento de la Familia de la relación entre la menor adop-tanda y la señora Soler de la Rosa. Con esta actuación el tribunal dejó desprovisto a la familia Vargas Crespo de la evidencia necesaria para demostrar al tribunal las causas que justifican el que se prive permanentemente a la señora Soler de la Rosa de la patria potestad que ostenta sobre la menor A.M.V.S.
De entrada, debemos destacar que no cuestionamos la legitimidad de la ley para establecer la confidencialidad de los expedientes relacionados con las investigaciones que realiza el Departamento de la Familia en protección de los mejores intereses del menor. Art. 29 de la Ley para el Am-paro a Menores, supra; Art. 26 en la Ley para el Bienestar y la Protección Integral de la Niñez, supra. Lo que exami-namos en esta instancia es si se configura una de las ex-cepciones que establece la propia ley; es decir, si la cuestión aquí planteada se refiere al uso de la información para cumplir con alguno de los propósitos de la referida legislación. Art. 31 de la Ley para el Amparo a Menores, supra; Art. 27 en la Ley para el Bienestar y la Protección Integral de la Niñez, supra.
Al respecto, tanto el tribunal de instancia como el tribunal apelativo concluyeron que como el tribunal había dene-gado la petición de remoción de custodia de emergencia, el caso se había convertido en un pleito entre partes priva-das, en el cual el Departamento de la Familia no tenía otra participación que la de emitir su recomendación en cuanto a la conveniencia de la adopción. De esta forma, resolvie-ron que el procedimiento de privación de patria potestad se haría al amparo del Código Civil y no de acuerdo con la Ley para el Amparo a Menores. Consecuentemente, determina-ron que el expediente producto de la intervención hecha bajo dicha legislación no podría utilizarse por la familia Vargas Crespo. Estimamos que este razonamiento no res-ponde a los mejores intereses del menor conforme a las circunstancias aquí planteadas.
*814En este caso particular, aun cuando el procedimiento de privación de patria potestad y custodia se realice al amparo de las disposiciones del Código Civil, el tribunal debió requerir la participación del Departamento de la Familia al adjudicar la patria potestad. Ello con el propósito de asegurar que el foro judicial pueda hacer una determinación que sirva de la mejor manera a los intereses del menor. Por ende, cuando el tribunal determine que de esa manera se sirve mejor al bienestar del menor, el Departamento de la Familia podrá participar en procedimientos de adopción relacionados con situaciones de maltrato a menores, pues en estos casos la participación del Estado no concluye con la denegatoria de la petición de remoción de custodia de emergencia. Depto. de la Familia v. Ramos, supra. Esta es una norma que aplica con igual vigencia tanto bajo la derogada Ley para el Amparo a Menores como bajo la ahora vigente Ley para el Bienestar y Protección Integral de la Niñez. Por consiguiente, a pesar de que el expediente levantado como producto de las observaciones de los funcionarios del Departamento de la Familia durante su intervención bajo la Ley para el Amparo a Menores está cobijado por el mandato de confidencialidad que otorgaba el referido Art. 29 de esta ley, dicha información debe estar disponible en el procedimiento de adopción que se lleva a cabo en el caso de autos, a discreción del tribunal.
Una vez el Departamento de la Familia interviene por maltrato del menor adoptando, la información recopilada por dicha agencia puede ser la idónea para promover la adjudicación correcta de la patria potestad, más allá de limitarse a recomendar la adopción. La Ley para el Am-paro a Menores y su nueva contraparte le imponen al De-partamento de la Familia el deber continuo de velar para que al menor removido de su hogar por maltrato se le pro-vea un hogar seguro y estable, ya sea que el menor vuelva a su hogar biológico, permanezca bajo la custodia de dicha agencia o sea adoptado.
En estas instancias, además, como ya explicamos, si el tribunal lo estima necesario, el Estado debe participar en *815el procedimiento de privación de patria potestad, en cuyo caso, a la luz del derogado Art. 31 de la Ley para el Amparo a Menores, supra, la información contenida en el referido expediente puede ser utilizada por los funcionarios y enti-dades que expresamente se autorizan para cumplir con los propósitos directamente relacionados con la administra-ción de la Ley para el Amparo a Menores o de la Ley para el Bienestar y la Protección Integral de la Niñez.
Referente a ello, el Art. 31 de la Ley para el Amparo a Menores, supra, disponía que la persona legalmente autorizada para ejercer la custodia de emergencia de un menor tendría acceso a dicho expediente si necesitase cierta información para determinar la conveniencia de poner al menor bajo custodia.(9) También permitía que la agencia con la responsabilidad legal de supervisar al me-nor o al padre, madre u otra persona responsable por el bienestar de éste, tuviese acceso a dicho expediente. En este caso, es el Departamento de la Familia la entidad responsable de velar por el mejor bienestar del menor, ya sea por orden del tribunal o por prden de la Asamblea Legislativa, según disponía la Ley para el Amparo a Menores y conforme se dispone ahora en la Ley para el Bienestar y la Protección Integral de la Niñez. Por lo tanto, esta agencia tiene acceso a la información en cuestión por mandato ex-preso de la ley.
Asimismo, los Procuradores Especiales de Relaciones de Familia o los Procuradores de Relaciones de Familia Espe-ciales para Situaciones de Maltrato tienen acceso a estos expedientes por ser éstos los funcionarios responsables de la administración, supervisión o legislación relacionada con la prevención o tratamiento de los casos de protección cuando estén en el ejercicio de tales funciones. Por último, *816también los tribunales tienen acceso a estos expedientes cuando esto es necesario para la dilucidación de una controversia. 8 L.P.R.A. secs. 442q, 442d, 442e, 442g y 442h. En el caso de autos, todas estas personas pueden utilizar los expedientes del Departamento de la Familia siempre que sea para procedimientos relacionados con la administración de esta ley protectora de menores, como lo sería la privación de la patria potestad ostentada por la madre de la menor y la colocación de ésta en un hogar donde se le provea un ambiente propicio para su desarrollo físico, psicológico y emocional.
En conclusión, aunque coincidimos en que los expedien-tes creados por la intervención del Departamento de la Fa-milia están cobijados por el manto de la confidencialidad, según disponía el Art. 29 de la derogada Ley para el Am-paro a Menores, supra, estimamos que, en el caso de autos, se dan algunas de las circunstancias descritas por el citado Art. 31 de la misma ley que permiten que determinadas personas tengan acceso a dichos expedientes siempre que sea para la consecución de los objetivos que allí se establecían. A la luz de ello, resolvemos que la información contenida en dicho expediente y la adquirida por los fun-cionarios como producto de su intervención puede utili-zarse para propósitos de la privación de patria potestad a la señora Soler de la Rosa dentro del procedimiento de adopción.
V
Por los fundamentos esbozados anteriormente, se expide el auto solicitado. Procede revocar el dictamen del Tribunal de Circuito de Apelaciones y devolver el recurso al Tribunal de Primera Instancia para que prosiga con los procedi-mientos de forma compatible con lo aquí resuelto. Se or-dena la participación del Departamento de la Familia en el procedimiento de adopción para propósitos de la privación de patria potestad. Además, se autoriza la utilización de la *817información contenida en el expediente del. Departamento de la Familia o el testimonio de aquellos funcionarios con conocimiento personal pertinente producto de su interven-ción de acuerdo con la Ley para el Amparo a Menores en el caso de autos.

C1) Ley Núm. 342 de 16 de diciembre de 1999, según enmendada, 8 L.P.R.A. see. 441 et seq. (Ley para el Amparo a Menores). Como se explica más adelante, esta ley fue derogada por la Ley para el Bienestar y la Protección Integral para la Niñez, Ley Núm. 177 de 1 de agosto de 2003, (Parte 1) Leyes de Puerto Rico, pág. 734. El equivalente del Art. 35 de la Ley para el Amparo a Menores, 8 L.P.R.A. see. 443, en la nueva Ley para el Bienestar y la Protección Integral para la Niñez, es el Art. 37 (2003 (Parte 1) Leyes de Puerto Rico 773).


(2) Ley Núm. 9 de 19 de enero de 1995 (32 L.P.R.A. see. 2699 et seq.).


(3) En dicha petición, los padres biológicos hicieron constar que desde el naci-miento de la menor la familia Vargas Crespo se había relacionado con ésta. Entre otras cosas, en ocasiones la llevaban a la escuela, supervisaban sus tareas escolares y la cuidaban en su hogar durante algunos fines de semana.


(4) La jueza que hasta ese momento estuvo a cargo de los procedimientos se tuvo que inhibir en vista de que atendió una solicitud de orden de protección de la traba-jadora social del Departamento de la Familia ante las amenazas de la señora Soler de la Rosa.


(5) Asimismo, la Ley para el Amparo a Menores creó trece posiciones de “Procu-radores de Familia Especiales para Situaciones de Maltrato”, adicionales a los Pro-curadores de Familia ya existentes, con el propósito de instar las acciones que pro-cedan en casos de maltrato. Estos funcionarios, con el fin de garantizar la protección de los menores, tienen la obligación de atender las solicitudes de restricción, priva-ción o suspensión de la patria potestad de padres que no estén capacitados para ejercerla. Con ello, la Asamblea Legislativa reconoció claramente la necesidad de dotar al Estado de funcionarios para atender esta situación de maltrato. Véase Ex-posición de Motivos de la Ley Núm. 42 de 3 de marzo de 2002, (Parte 1) Leyes de Puerto Rico, pág. 173; Art. 56 de la Ley para el Amparo a Menores, 8 L.P.R.A. see. 443u; Art. 56 de la Ley para el Bienestar y la Protección Integral de la Niñez, Leyes de Puerto Rico, supra, pág. 788.


(6) Cabe señalar que una de las alternativas contenidas en la ley para situacio-nes de emergencia es ubicar al menor en una familia que se estime conveniente. Art. 36 de la Ley para el Amparo a Menores, 8 L.P.R.A. sec. 443a. Véase Art. 43(b)(1) de la Ley para el Bienestar y la Protección Integral de la Niñez, Leyes de Puerto Rico, supra, pág. 777.


(7) Es razonable pensar que si el Departamento de la Familia acudió a los tribunales para solicitar la privación de custodia de emergencia, éste tenía motivos fundados y posiblemente evidencia para sustentar que la menor se encontraba en una situación de maltrato o negligencia que ameritaba la intervención del Estado de manera inmediata.


(8) Art. 4 de la Ley para el Bienestar y la Protección Integral de la Niñez, 2003 (Parte 1) Leyes de Puerto Rico 747.


(9) Reconocemos que el Art. 27 de la vigente Ley para el Bienestar y la Protec-ción Integral de la Niñez, 2003 (Parte 1) Leyes de Puerto Rico 769, no autoriza el acceso a los expedientes a aquellas personas legalmente autorizados para ejercer la custodia de emergencia, como lo hacía el Art. 31 de la Ley para el Amparo a Menores, 8 L.P.R.A. sec. 442q. Sin embargo, debemos recordar que los hechos del caso de marras ocurrieron bajo esta última legislación.